DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	Claims 29-50 are pending and under consideration. 
Specification
2.	The disclosure is objected to because of the following informalities: In Table 5 the SEQ ID NOs: and sequences do not appear to be correctly matched.  It appears that at least the LUC90 heavy chain should be SEQ ID NO: 15, the LUC90 light chain should be SEQ ID NO: 16, the LUC63 heavy chain should be SEQ ID NO: 13 and the LUC63 light chain should be SEQ ID NO: 14.  Applicant is requested to review all of the sequences of Table 5 to ensure that the sequences are correctly labeled with the correct SEQ ID NO.
The use of the term Adriamycin, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Objections
3.	Claim 49 is objected to because of the following informalities:  It appears that “incristine” should be “vincristine” and “Thaladominde” should be “Thalidomide”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 31, 32, 46 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "formulated as an "off the shelf" therapeutic product" in claim 31 is a relative term which renders claims 31 indefinite.  The term "formulated as an "off the shelf" therapeutic product"  is  not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not teach at what point a composition’s formulation would be considered “off the shelf.”
Section 2171 of the M.P.E.P. states

Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of "formulated as an "off the shelf" therapeutic product", one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of the term "formulated as an "off the shelf" therapeutic product" and the amount of deviation acceptable under the term "formulated as an "off the shelf" therapeutic product".
Regarding claim 32, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 46, QBen10 (or QBend10) is antibody.  See Kyte et al. (Oncoimmunology 2016 5 (12): e1249090), Figures 5 and 6 in particular. Thus, it is unclear and how the antigenic motif recognized by Rituximab comprises QBen10 given that QBen10 is itself is an antibody.  Thus claim 32 is indefinite.   
	Claim 46 will be interpreted to be drawn to any antigenic motif recognized rituximab. 
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe doxorubicin and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 29-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.  That Memorandum 

Scope of the claimed genus
The claims are drawn broadly drawn a method of treating a subject having a hematological cancer, the method comprising: administering to the subject a composition comprising an engineered T-cell expressing a CS1 specific Chimeric Antigen Receptor (CAR), wherein the composition is administered as part of allogeneic immunotherapy treatment.
The specification teaches at paragraph [0089] of the published application that the term "extracellular ligand-binding domain" of the CAR as used herein is defined as an oligo- or polypeptide that is capable of binding a ligand. Preferably, the domain will be capable of interacting with a cell surface molecule.  Thus the claims are broadly drawn to an extracellular CS1 ligand binding domain that is any oligo- or polypeptide that is capable of binding CS1.
The specification also teaches:
[0020] The present invention provides a CS1 specific multi-chain Chimeric Antigen Receptor as above, wherein said VH comprises a polypeptide sequence displaying at least 80%, at least 81%, at least 82% at least 83% at least 84% at least 85% at least 86% at least 87% at least 88% at least 89% at least 90% at least 91% at least 92% at least 93% at least 94% at least 95% at least 96% at least 97% at least 98% at least 99% or 100% identity to one selected from SEQ ID NO. 13, SEQ ID NO. 15, SEQ ID NO. 17, SEQ ID NO. 19 and SEQ ID NO. 21. [0021] The present invention provides a CS1 specific multi-chain Chimeric Antigen Receptor as above, wherein said VL comprises a polypeptide displaying at least 80%, at least 81%, at least 82% at least 83% at least 84% at least 85% at least 86% at least 87% at least 88% at least 89% at least 90% at least 91% at least 92% at least 93% at least 94% at least 95% at least 96% at least 97% at least 98% at least 99% or 100% identity to one 
Thus, the claims encompass a broad subgenus of variants of known and unknown CS1 binding domains and CS1 antibodies. 
State of the Relevant Art
 As was well-known in the antibody art, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level.  By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  See Almagro & Fransson, Frontiers in Bioscience 2008; 13:1619-33 (see Section 3) “Antibody Structure and the Antigen Binding Site” and Figure 1).  Chimeric antibodies comprise the heavy and light chain variable regions of a rodent antibody linked to human constant regions and preserve the entirety of the VH and VL of the parent antibody.  Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Summary of Species disclosed in the original specification 
The specification teaches the VH and VL domains of five CS1 antibodies. See Tables 5 and 6. 
Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the reduction to practice of five CS-1 antibodies.  The specification does not actually describe any other type of extracellular CS1 ligand binding domain.  Other ligand binding domains, like a natural ligand for CS1, would be expected to different in structure from an antibody to CS1.  Also antibodies produced by different methods, such as to different epitopes of CS1 or in different species or in phage, would have been generally expected to be highly structurally diverse, particularly in the CDR sequences.  Thus, while applicant has described five species within the genus of CS1 ligand binding domains recited, the genus is very large and there is only five species described species antibodies for the genus.  The described species therefore cannot be considered representative of the genus of extracellular CS1 ligand binding domain. E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe structural 
As noted above, the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity.  But the specification does not describe what residues within the CDRs confer the binding activity claimed.  Accordingly, the skilled artisan would not be able to discern a structure/function correlation for antibodies other than those comprising either all six CDRs (in the context of VH and VL regions) of one parental antibody, or the VH and VL of one parental antibody.  Additionally, beyond antibodies, the specification does not actually describe any other type of extracellular CS1 ligand binding domain.  
For all of the reasons presented above, one of skill in the art would not know which of the countless other CS1 ligand binding domains and antibodies encompassed by the CAR of the claims that meet the highly general structural requirements of the claims would also be able to specifically bindCS1. Neither the specification nor the dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genus claimed.  Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of antibodies as broadly claimed.  Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 29-31, 34-36, and 47-50,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu”.
	Yu teaches a method of providing an anti-tumor immunity in a subject with multiple myeloma (MM), the method comprising administering to the subject an effective amount of an immune effector cell genetically modified to express a chimeric antigen receptor (CAR) wherein the CAR comprises a CS1 antigen binding domain, a costimulatory signaling region, and a CD3 zeta signaling domain, thereby providing an anti-tumor immunity in the mammal. See abstract, Figures 6 and 7, and claim 13. 
	Yu teaches that the donor immune effector cells are allogeneic.  See ¶ 0072. 
	Yu teaches constructing an anti-CS1 CAR comprising a CS1-scFV with the LUC90 antibody.  Table 1 and ¶ 0119 and Appendix 1. 
	Yu teaches constructing an anti-CS1 CAR with the Luc63, Luc90, Luc34, LucX1 and LucX2 antibodies, which are the antibodies of claims 33 and 44.  See Table 1.
	Yu teaches that the T-cells are cytotoxic T-cells. ¶¶ 0006, 0012, 0015, and 0074 and Figs.  4 and 7.  

	Yu teaches that the compositions described herein may be administered to a patient subcutaneously, intradermally, intratumorally, intranodally, intramedullary, intramuscularly, by intravenous (i.v.) injection, or intraperitoneally.  See ¶ 0088. 

7.	Claim(s) 29, 31-48 and 50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0201901 A1 (Duchateau et al. July 19, 2018, effectively filed Feb. 14, 2014), “Duchateau”.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	 Duchateau teaches a method of preparing immune cells, preferably T-cells, for immunotherapy against pathological cells comprising the step of: (c) Genetically inactivating or mutating a gene in an immune cell, which is involved in the expression or presentation of an 
	Duchateau teaches T-cells expressing an anti- CS1 CAR and that are CS1 negative.  See Example 2 and claim 42.  The CS1 negative T-cells would be genetically dissimilar to the patient and thus allogeneic to the patient.  See ¶¶ 0016 and 0019. 
	Duchateau teaches treating leukemia and lymphoma.  See ¶ 0200 and claims 35-38.
	Duchateau teaches that CS1 is highly and ubiquitously expressed on the surface of myeloma cells with negligible expression on normal immune cells.  See ¶ 0258.
	Duchateau teaches that the CAR T-cells of the invention can be used as “off the shelf” products.  See ¶ 0018. 
Duchateau teaches that the engineered cells can have the TCR receptor, TCR alpha, TCR beta and PD-1 and CTLA-4 genes inactivated.  See ¶¶ 0019, 0125-127 and 0158 and claims 16-21. 
Duchateau teaches obtaining the T-cells from donors.  See ¶¶ 0124, 0125, and 0155.
Duchateau teaches anti-CS1 scFv for the CAR made from the Luc63, Luc90, Luc34, LucX1 and LucX2 antibodies which comprise the VH and VL domains of claim 33 and 44. See Example 2 and Tables 19 and 20 and Table 5 of the instant specification.
Duchateau teaches that the CARs can be multi-chain CARs.  See ¶¶ 00160 and 0176-0191.
Duchateau teaches that the CAR expressed by the engineered T-cell according to the invention can be a multi-chain chimeric antigen receptor (CAR) particularly adapted to the 
Duchateau teaches CD8a and IgG1 hinges for linking the extracellular binding domains to the transmembrane and intracellular signaling domain.  See ¶¶ 0245-0246, Table 18 and Figs. 3-8.
Duchateau teaches that in a preferred embodiment, the signaling transducing domain of the multi-chain CAR can comprise the CD3zeta signaling domain.  See ¶¶ 0188.
Duchateau teaches that the chimeric antigen receptor can comprise the fusion of CD3zeta activation domain, 4-1BB and CD28 co-stimulation domains.  See ¶¶ 0163 and 0216. 
Duchateau teaches that for security improvement of the transformed T-cell, a suicide gene sensitive to rituximab may further be introduced.  See ¶ 0216. 
Duchateau teaches that the T-cells are cytotoxic T cells.  See ¶¶ 0154-0155, 0274-0275 and 0290. 

Duchateau teaches that the compositions described herein may be administered to a patient subcutaneously, intradermal, intratumorally, intranodally, intramedullary, intramuscularly, by intravenous or intralymphatic injection, or intraperitoneally. See ¶¶ 0208.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 29-48 and 50 is/are alternatively rejected under 35 U.S.C. 103 as being obvious over US 2018/0201901 A1 (Duchateau et al. July 19, 2018, effectively filed Feb. 14, 2014), “Duchateau”.
assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	Duchateau teaches as set forth above. 
Duchateau does not specifically teach treating multiple myeloma with the allogenic anti-CS1 CAR and that are CS1 negative.
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Duchateau and treat multiple myeloma with the allogenic anti-CS1 CAR T-cells  that are CS1 negative because Duchateau teaches immunotherapy with the allogenic anti-CS1 CAR T that are CS1 negative (abstract and Example 2) and that CS1 is highly and ubiquitously expressed on the surface of myeloma cells with negligible expression on normal immune cells.  Thus given that Duchateau teaches CAR immunotherapy,  cytotoxic allogenic anti-CS1 CAR T-cells that are CS1 negative and that CS1 is highly and ubiquitously expressed on the surface of myeloma cells, one of skill in the art 

9.	Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0201901 A1 (Duchateau et al. July 19, 2018, effectively filed Feb. 14, 2014), “Duchateau” as applied to claims 29-48 and 50  above, and further in view of Facon et al.  (The Lancet 2007 370(9594): 1209-1218), “Facon”.
Duchateau teaches as set forth above, but does not teach the agents of claim 49.
Facon teaches combination chemotherapy with melphalan and prednisone has been used in the treatment of multiple myeloma since the 1960s, and still remains the most widely accepted treatment option for elderly patients who are ineligible for high-dose therapy. See Summary and Introduction. 
Facon teaches a clinical trial was performed to assess whether the addition of thalidomide to this combination, or reduced-intensity stem cell transplantation, would improve survival.  See Summary.
Facon teaches the results of our trial provide strong evidence to indicate that the use of thalidomide in combination with melphalan and prednisone should, at present, be the reference treatment for previously untreated elderly patients with multiple myeloma. See Summary and Discussion. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Duchateau and Facon and treat multiple myeloma with the allogenic anti-CS1 CAR T-cell therapy of Duchateau and in combination with melphalan and prednisone or thalidomide in combination with melphalan and . 

10.	Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 34-36, and 47-50 above, and further in view of Facon et al.  (The Lancet 2007 370(9594): 1209-1218), “Facon”.
Yu teaches as set forth above, but does not teach using melphalan or prednisone.
Facon teaches as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Yu and Facon and treat multiple myeloma with the allogenic anti-CS1 CAR T-cell therapy of Yu and in combination with melphalan and prednisone or thalidomide in combination with melphalan and prednisone because Facon teaches combination chemotherapy with melphalan and prednisone has been used in the treatment of multiple myeloma since the 1960s and that the use of thalidomide in combination with melphalan and prednisone should, at present, be the reference treatment for previously untreated elderly patients with multiple myeloma.  Thus given the given the . 

11.	Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 34-36, and 47-50 above, and further in view of WO 2013/074916 A1 (Cooper et al. May 23, 2013), “Cooper”.
Yu teaches as set forth above, but does not teach inactivating the TCR alpha and/or TCR beta gene.
Cooper teaches a universal CAR T-cell immunotherapy in which the T cells engineered to express an antigen-specific chimeric antigen receptor (CAR) and to eliminate expression of endogenous alpha/beta T-cell receptor (TCR).  See abstract, ¶¶ 0006-0008 and claim 1 and 2. 
Cooper teaches that the universal CAR T-cells from allogenic healthy donors can be administered “off the shelf” to any healthy patient without causing graft-versus-host disease (GVHD), therefor the cells are suitable for recipients of any genetic background.  See ¶ 0008. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Yu and Cooper and use the universal CAR T-cells from allogenic healthy donors of Cooper for the production of the CS1 CAR T cells of Yu because Cooper teaches that the universal CAR T-cells from allogenic healthy donors can be administered “off the shelf” to any healthy patient without causing GVHD, therefor the cells are suitable for recipients of any genetic background.  Given the advantages of the universal .

12.	Claims 37-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 34-36, and 47-50 above, and further in view of WO 2014/039523 (Smith et al. 13 March 2014), “Smith”.
Yu teaches as set forth above, but does not teach a CS1 specific multichain CAR (mCAR).
Smith teaches:
 1) A multi-chain CAR comprising at least: - one transmembrane polypeptide comprising at least one extracellular ligand- binding domain and; - one transmembrane polypeptide comprising at least one signal-transducing domain; such that said polypeptides assemble together to form a multi-chain Chimeric Antigen Receptor.
2) The multi-chain Chimeric Antigen Receptor of claim 1 wherein at least one transmembrane polypeptide comprises a part of Fc receptor or variant thereof.
3) The multi-chain Chimeric Antigen Receptor of claim 2 wherein Fc receptor is selected from the group consisting of: (a) FcεRI alpha chain, (b) FcεRI beta chain and (c) FcεRI gamma chain.
4) The multi-chain Chimeric Antigen Receptor of claim 3 wherein said FcεRI alpha chain is fused to at least one extracellular ligand-binding domain.  See claims 1-4. 

Smith teaches that extracellular domain contained the CD8 hinge (SEQ ID NO: 196).  See p. 82-1st paragraph and Appendix. 
Smith teaches that the signal transduction domain comprises TCR zeta chain/CD3 (SEQ ID NO: 197) and CD137/4-1BB (SEQ ID NO: 200) and CD28 (SEQ ID NO: 201) co-stimulatory domains.  See claims 10 and 11, paragraph bridging pp. 18-19 and p. 82-1st paragraph and 
Smith teaches that the mCAR provides flexibility in the architecture of the CAR.  Smith teaches that the flexibility allows for the control of signaling intensity by the addition or removal of signaling domain. Smith teaches that the flexibility also allows for the addition of more extracellular ligand binding domains to different antigens on the target cell to increase specificity of the CAR.  Smith teaches the number of signaling domains expressed or the expression levels of the various chains of the mCAR can be modulated to further regulate the activity of the mCAR.  See p. 7 2nd-paragraph. 
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Yu and Smith and produce an anti-CS1 mCAR Smith because teaches that the mCAR has numerous advantages including regulating the activity and specificity of the CAR.  Given the advantage of the mCAR taught by Smith, one of skill in the art would have been motivated with a reasonable expectation of success to make an anti-CS1 mCAR for the allogenic treatment of multiple myeloma taught by Yu. 

13.	Claims 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to s 29-31, 34-36, and 47-50 above, and further in view of WO 2013/153391 (Pulé et al. Oct. 17, 2013), “Pulé”.
Yu teaches as set forth above, but does not teach using a suicide gene. 
Pulé teaches a polypeptide, RQR8, which comprises a CD34 epitope recognized by the QBend10 antibody and an epitope recognized by rituximab. See abstract and Figures 1 and 16.
Pulé teaches that RQR8 allows for selection of CAR transduced cells with the QBend10 antibody and deletion of undesired cells with rituximab when toxicity is observed. See abstract, p. 1-lines 5-10 and p. 27-Conclusions.  
Pulé teaches that RQR8 can easily be co-expressed with typical T-cell engineering transgenes such as T-cell receptors or Chimeric Antigen Receptors and others allowing facile detection, cell selection as well as deletion of cells in the face of unacceptable toxicity with off the shelf clinical-grade reagents / pharmaceuticals.  See p. 27-Conclusions.  
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Yu and Pulé and co-express the RQR8 polypeptide of Pulé with the anti-CS1 CAR of Yu in T-cells because Pulé teaches that RQR8 can easily be co-expressed with a CAR and allows detection, cell selection as well as deletion of cells in the face of unacceptable toxicity with off the shelf clinical-grade reagents / pharmaceuticals.  Give the advantages of the RQR8 polypeptide, one of skill in the art would have been motivated to and co-express the RQR8 polypeptide of Pulé with the anti-CS1 CAR of Yu in T-cells for the allogenic treatment of multiple myeloma taught by Yu. 

29-31, 34-37, and 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019), “Juillerat” in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu”. 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Juillerat teaches a method for treating cancer in a patient in need thereof comprising administering to said patient an immune cell comprising a multi-chain chimeric antigen receptor (CAR) comprising: an extracellular ligand binding domain capable of recognizing a specific ligand expressed at the surface of a tumor cell, said extracellular ligand binding domain further comprising a hinge selected from CD8 beta, CD4, CD28, RTK, IgGI, and EpoR2-D2; a transmembrane domain; an intracellular domain comprising a CD3zeta domain; and an oxygen-sensitive polypeptide domain, wherein said multi-chain CAR comprises part of the alpha, beta, and gamma chains from an Fc receptor comprising an amino acid sequence identity greater than 
Juillerat teaches that the therapy includes allogenic immunotherapy with T-cells.  See column 24 lines 30-60.
Juillerat teaches that the cancer includes a hematological tumors including leukemia and lymphoma.  See paragraph bridging columns 24-25. 
Juillerat teaches that cytotoxic T-cells can be obtained from a donor. See paragraph bridging columns 23 and 24.
Juillerat teaches treating in combination with antibodies therapy, chemotherapy, cytokines therapy, dendritic cell therapy, gene therapy, hormone therapy, laser light therapy and radiation therapy.  See column 25-lines 9-14.
Juillerat teaches the administration of the cells or population of cells according to the present invention may be carried out in any convenient manner, including by aerosol inhalation, injection, ingestion, transfusion, implantation or transplantation. The compositions described herein may be administered to a patient subcutaneously, intradermally, intratumorally, intranodally, intramedullary, intramuscularly, by intravenous or intralymphatic injection, or intraperitoneally. See column 25-lines 24-25. 
Juillerat does not specifically teach hematological cancers or multiple myeloma with the anti-CS1 CAR or the CS1 binding domains of claim 36.
	Yu teaches as set forth above.
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Juillerat and Yu and use the anti-CS1 CAR binding domains of Yu in the anti-CS1 CARs of Juillerat for allogenic anti-CS1 CAR .

15.	Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019), “Juillerat” in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), in view of “Yu” as applied to claims 29-31, 34-37, and 47-50  above, and further in view of Facon et al.  (The Lancet 2007 370(9594): 1209-1218), “Facon”.
Juillerat and Yu teach as set forth above, but do not teach using melphalan or prednisone.
Facon teaches as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Juillerat, Yu and Facon and treat multiple myeloma with the allogenic anti-CS1 CAR T-cell therapy of Juillerat and Yu and in combination with melphalan and prednisone or thalidomide in combination with melphalan and prednisone because Facon teaches combination chemotherapy with melphalan and prednisone has been used in the treatment of multiple myeloma since the 1960s and that the use of thalidomide in combination with melphalan and prednisone should, at present, be the reference treatment for previously untreated elderly patients with multiple myeloma.  Thus given the given the effectiveness of the melphalan and prednisone or thalidomide in combination with melphalan and prednisone in treating multiple myeloma one would have been motivated to treat multiple . 

16.	Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over a US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019), “Juillerat” and US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013),  in view of “Yu” as applied to claims 29-31, 34-37, and 47-50 above, and further in view of WO 2013/074916 A1 (Cooper et al. May 23, 2013), “Cooper”.
Juillerat and Yu teach as set forth above, but do not teach inactivating the TCR alpha and/or TCR beta gene.
Cooper teaches as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Juillerat, Yu and Cooper and use the universal CAR T-cells from allogenic healthy donors of Cooper for the production of the CS1 CAR T cells of Yu because Cooper teaches that the universal CAR T-cells from allogenic healthy donors can be administered “off the shelf” to any healthy patient without causing GVHD, therefor the cells are suitable for recipients of any genetic background.  Given the advantages of the universal CAR T-cells of Cooper, one of skill in the art would have been motivated to use the universal CAR T-cells from allogenic healthy donors of Cooper for the production of the CS1 CAR T cells of Juillerat and Yu.



s 38-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019), “Juillerat” in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 34-37, and 47-50 above, and further in view WO 2014/039523 (Smith et al. 13 March 2014), “Smith”.
Juillerat and Yu teach as set forth above, but do not teach a CS1 specific multichain CAR (mCAR) of claims 38-43.
Smith teaches as set forth above.  
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of Juillerat, Yu and Smith and produce an anti-CS1 mCAR  Smith because teaches that the mCAR has numerous advantages including regulating the activity and specificity of the CAR.  Given the advantage of the mCAR taught by Smith, one of skill in the art would have been motivated with a reasonable expectation of success to make an anti-CS1 mCAR for the allogenic treatment of multiple myeloma cancers taught by Juillerat and Yu. 

18.	Claims 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 34-37, and 47-50 above, and further in view of WO 2013/153391 (Pulé et al. Oct. 17, 2013), “Pulé”.
Juillerat and Yu teach as set forth above, but do not teach using a suicide gene. 
Pulé teaches as set forth above.   
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of Juillerat, Yu and Pulé and co-. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


19.	Claims 29, 31, 32-34 and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-21, 24 and 25 of U.S. Patent No. 10, 836,998 (Duchateau et al. Nov. 17, 2020). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to
1. A method of preparing a cytotoxic T cell for immunotherapy of a leukemia or lymphoma cell comprising: (a) inactivating or mutating a gene encoding an antigen marker selected from CD38, CD70, and CS1 in a cytotoxic T cell, said antigen marker being present both on the surface of said cytotoxic T cell and the leukemia or lymphoma cell; and (b) expressing in said cytotoxic T cell a transgene encoding a chimeric antigen receptor (CAR) directed against said antigen marker present at the surface of said leukemia or lymphoma cell.
6. The method according to claim 1, wherein said cytotoxic T cell is obtained from a donor.
11. The method according to claim 1, further comprising inactivating a gene encoding a component of the T-cell receptor (TCR). 
    12. The method according to claim 11, wherein said component of the T-cell receptor is TCRa.

25. A method for treating a patient comprising: diagnosing said patient for the presence of leukemia or lymphoma cells presenting an antigen marker selected from CD38, CD70, and CS1; preparing a population of engineered cytotoxic T cells according to claim 1; and administrating said engineered cytotoxic T cells to said patient diagnosed for said leukemia or lymphoma cells.
The cytotoxic T-cells with the mutated or inactivated CS1 gene would be allogenic to the treated patient.
Thus the instant claims are not patentably distinct from the patented claims because they relate to the same inventive concept and would have been obvious in view of the patented claims  which have all of the characteristics of the claimed a method of treating a subject having a hematological cancer, the method comprising: administering to the subject a composition comprising an engineered T-cell expressing a CS1 specific Chimeric Antigen Receptor (CAR), wherein the composition is administered as part of allogeneic immunotherapy treatment as set forth above. 

20.	Claims 29-36 and 47-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-21, 24 and 25 of U.S. Patent No. 10,836,998 (Duchateau et al. Nov. 17, 2020) in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu”. 
The ‘998 claims teach as set forth above. 


	Yu teaches as set forth above.
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘998 claims and Yu and use the anti-CS1 CAR binding domains of Yu in the anti-CS1 CARs of the ‘998 claims for allogenic anti-CS1 CAR T-cell therapy of multiple myeloma because Yu teaches treatment of that anti-CS1 CARs are useful for the treatment of multiple myeloma (See Figures 6 and 7).  Thus given that anti-CS1 CARs of Yu are effective for the treatment of myeloma, one of skill in the art would have been motivated to use the anti-CS1 CAR binding domains of Yu in the anti-CS1 CARs of the ‘998 claims for allogenic anti-CS1 CAR T-cell therapy of multiple myeloma.

21.	Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-21, 24 and 25 of U.S. Patent No. 10,836,998 (Duchateau et al. Nov. 17, 2020) in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-36 and 47-50 above, and further in view of Facon et al.  (The Lancet 2007 370(9594): 1209-1218), “Facon”.  
The ‘998 claims and Yu teach as set forth above. 
The ‘998 claims and Yu do not teach using thalidomide, melphalan or prednisone.
Facon teaches as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘998 claims, Yu and Facon and treat multiple myeloma with the allogenic anti-CS1 CAR T-cell therapy of the ‘998 claims and . 

22.	Claims 37-44 is/are is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-21, 24 and 25 of U.S. Patent No. 10,836,998 (Duchateau et al. Nov. 17, 2020) in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-36 and 47-50 above, and further in view of WO 2014/039523 (Smith et al. 13 March 2014), “Smith”.
The ‘998 claims and Yu teach as set forth above. 
The ‘998 claims and Yu do not t teach a CS1 specific multi-chain CAR (mCAR) of claims 37-43.
Smith teaches as set forth above.  
It would have been prima facie obvious at the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘998 claims, Yu and Smith and produce an anti-CS1 mCAR Smith because teaches that the mCAR has numerous advantages including regulating the activity and specificity of the CAR.  Given the advantage of the mCAR taught by . 

23.	Claims 45-46 is/are is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-21, 24 and 25 of U.S. Patent No. 10,836,998 (Duchateau et al. Nov. 17, 2020) in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-36 and 47-50 above, and further in view of WO 2013/153391 (Pulé et al. Oct. 17, 2013), “Pulé”.
The ‘998 claims and Yu teach as set forth above. 
The ‘998 claims and Yu do not teach using a suicide gene. 
Pulé teaches as set forth above.   
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of  the ‘998 claims, Yu and Pulé and co-express the RQR8 polypeptide of Pulé with the anti-CS1 CAR of the ‘998 claims and Yu in T-cells because Pulé teaches that RQR8 can easily be co-expressed with a CAR and allows detection, cell selection as well as deletion of cells in the face of unacceptable toxicity with off the shelf clinical-grade reagents / pharmaceuticals.  Give the advantages of the RQR8 polypeptide, one of skill in the art would have been motivated to and co-express the RQR8 polypeptide of Pulé with the anti-CS1 CAR of the ‘998 claims and Yu in T-cells for the allogenic treatment of multiple myeloma taught by Yu. 


s 29-50 are directed to an invention not patentably distinct from claim 1, 2, 4-21, 24 and 25 of commonly assigned U.S. Patent No. 10, 836,998 (Duchateau et al. Nov. 17, 2020). 
Specifically, the claims are not patentably distinct for the reasons set forth above. 
The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of common ownership (see MPEP Chapter 2300). Commonly assigned .S. Patent No. 10, 836,998 (Duchateau et al. Nov. 17, 2020), discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.
A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.




The ‘948 claims are drawn to 
 A method for treating cancer in a patient in need thereof comprising administering to said patient an immune cell comprising a multi-chain chimeric antigen receptor (CAR) comprising: an extracellular ligand binding domain capable of recognizing a specific ligand expressed at the surface of a tumor cell, said extracellular ligand binding domain further comprising a hinge selected from CD8.beta., CD4, CD28, RTK, IgGI, and EpoR2-D2; a transmembrane domain; an intracellular domain comprising a CD3zeta domain; and an oxygen-sensitive polypeptide domain, wherein said multi-chain CAR comprises part of the alpha, beta, and gamma chains from an Fc receptor comprising an amino acid sequence identity greater than 80% to SEQ ID NO: 7, 3 and 4, respectively, wherein said extracellular binding domain comprises a scFv directed to an epitope of CS1
The ‘948 claims do not specifically teach multiple myeloma with the anti-CS1 CAR or the CS1 binding domains of claim 36.
	Yu teaches as set forth above.
	It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘948 claims and Yu and use the anti-CS1 CAR binding domains of Yu in the anti-CS1 CARs of the ‘948 claims for allogenic anti-CS1 CAR T-cell therapy of multiple myeloma because Yu teaches treatment of that anti-CS1 CARs are useful for the treatment of multiple myeloma (See Figures 6 and 7).  Thus given 

26.	Claim 49 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 and 9 of US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019) in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 34-37, and 47-50 above, and further in view of Facon et al.  (The Lancet 2007 370(9594): 1209-1218), “Facon”.  
The ‘948 claims and Yu teach as set forth above. 
The ‘948 claims and Yu do not teach using thalidomide, melphalan or prednisone.
Facon teaches as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘948 claims, Yu and Facon and treat multiple myeloma with the allogenic anti-CS1 CAR T-cell therapy of the ‘998 claims and Yu and in combination with melphalan and prednisone or thalidomide in combination with melphalan and prednisone because Facon teaches combination chemotherapy with melphalan and prednisone has been used in the treatment of multiple myeloma since the 1960s and that the use of thalidomide in combination with melphalan and prednisone should, at present, be the reference treatment for previously untreated elderly patients with multiple myeloma.  Thus given the given the effectiveness of the melphalan and prednisone or thalidomide in combination with melphalan and prednisone in treating multiple myeloma one would have been motivated to treat 

27.	Claims 32 and 33 is/are is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8 and 9 of US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019) in view of US 2016/0075784 (Yu et al. March 17, 2016, effectively file May 3, 2013), “Yu” as applied to claims 29-31, 34-37, and 47-50 above, and further in view of WO 2013/074916 A1 (Cooper et al. May 23, 2013), “Cooper”.
The ‘948 claims and Yu teach as set forth above. 
The ‘948 claims and Yu do not teach inactivating the TCR alpha and/or TCR beta gene.
Cooper teaches as set forth above. 
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of the ‘948 claims, Yu and Cooper and use the universal CAR T-cells from allogenic healthy donors of Cooper for the production of the CS1 CAR T cells of Yu because Cooper teaches that the universal CAR T-cells from allogenic healthy donors can be administered “off the shelf” to any healthy patient without causing GVHD, therefor the cells are suitable for recipients of any genetic background.  Given the advantages of the universal CAR T-cells of Cooper, one of skill in the art would have been motivated to use the universal CAR T-cells from allogenic healthy donors of Cooper for the production of the CS1 CAR T cells of the ‘948 claims  and Yu.




The ‘948 claims and Yu teach as set forth above. 
The ‘948 claims and Yu do not teach using a suicide gene. 
Pulé teaches as set forth above.   
It would have been prima facie obvious at the time invention was filed given that the level of skill in the art was high to combine the teachings of  the ‘948 claims, Yu and Pulé and co-express the RQR8 polypeptide of Pulé with the anti-CS1 CAR of the ‘948 claims and Yu in T-cells because Pulé teaches that RQR8 can easily be co-expressed with a CAR and allows detection, cell selection as well as deletion of cells in the face of unacceptable toxicity with off the shelf clinical-grade reagents / pharmaceuticals.  Give the advantages of the RQR8 polypeptide, one of skill in the art would have been motivated to and co-express the RQR8 polypeptide of Pulé with the anti-CS1 CAR of the ‘998 claims and Yu in T-cells for the allogenic treatment of multiple myeloma taught by Yu. 

29.	Claims 29-37 and 45-50 are directed to an invention not patentably distinct from claim 1-6, 8 and 9 of commonly assigned US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019). 
Specifically, the claims are not patentably distinct for the reasons set forth above. 
US Pat. No. 10,239,948 B1 (Juillerat et al. Mar. 26, 2019), discussed above, may form the basis for a rejection of the noted claims under pre-AIA  35 U.S.C. 102 or 103(a) if the commonly assigned case qualifies as prior art under pre-AIA  35 U.S.C. 102(e), (f) or (g) and the patentably indistinct inventions were not commonly owned at the time the claimed invention in this application was made. In order for the examiner to resolve this issue the assignee can, under pre-AIA  35 U.S.C. 103(c) and 37 CFR 1.78(g), either show that the patentably indistinct inventions were commonly owned at the time the claimed invention in this application was made, or name the prior inventor of the subject matter at issue.
A showing that the inventions were commonly owned at the time the claimed invention in this application was made will preclude a rejection under pre-AIA  35 U.S.C. 103(a) based upon the commonly assigned application that qualifies as a reference under pre-AIA  35 U.S.C. 102(e), (f) or (g). Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Conclusion
30.	No claims allowed.
 31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER J REDDIG/            Primary Examiner, Art Unit 1642                                                                                                                                                                                            

	



Alignment of SEQ ID NO: 15 with SEQ ID NO: 17 of Yu

    PNG
    media_image1.png
    835
    855
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    851
    847
    media_image2.png
    Greyscale